DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the axis of the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim., as no axis has been previously claimed. Furthermore, the claim is rendered indefinite, as there are an infinite number of axes of the device, and no specific limitations within the claims have been claimed to fully define the “axis of the device”.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakairi et al. (US 20150354629).
Regarding Claim 1, Sakairi et al. discloses a suspension thrust bearing device comprising: a lower support cap (3), 5an upper bearing cap (2), and at least one bearing (5) arranged between the caps, the upper bearing cap comprising an outer skirt (see 12, 14, 24, 26) radially surrounding (see fig. 1) the lower support cap, wherein the lower support cap comprises at least one annular deflector 10flange (54) extending towards (see figs. 1 and 3) the outer skirt of the upper bearing cap while remaining radially spaced apart from the outer skirt, the deflector flange having a lower inclined surface (see 55) extending obliquely downwards.

Regarding Claim 3, Sakairi et al. discloses the device, wherein the lower support cap (3) comprises a radial portion (see 33) in contact (see figs. 1 and 3) with a lower ring (see 77) of the bearing (5), the deflector flange (54) extending outwards (see figs. 1 and 3) from the radial portion.

Regarding Claim 4, Sakairi et al. discloses the device, wherein the lower support cap (3) further comprises a radial protrusion (52) extending radially outwards (see figs. 1 and 3) from the radial portion (see 33) and having a lower surface (see 52) that extends radially outwards (see figs. 1 and 3) from a lower surface of the radial portion delimiting a bearing surface for a suspension spring (Par [0055]), an annular groove (see figs. 1, 3, and 8) being formed axially between the radial protrusion (52) and the deflector flange (54) and opening in a radial direction outwards.

Regarding Claim 6, Sakairi et al. discloses the device, wherein the lower support cap (3) further comprises an annular rib (47) extending axially towards (see figs. 1 and 3) a radial portion (see 8) of the upper bearing cap (2) while remaining axially spaced apart (see figs. 1 and 3) from the radial portion.

Regarding Claim 7, Sakairi et al. discloses the device, wherein the lower support cap (3) comprises a radial portion (see 33) in contact (see figs. 1 and 3) with a lower ring (see 77 and/or 82) of the bearing (5), the deflector flange (54) extending outwards (see figs. 1 and 3) from the radial portion, and wherein 5the annular rib (47) extends from (see figs. 1 and 3) the radial portion of the lower support cap and projects axially upwards (see figs. 1 and 3), or is flush, with respect to a free upper end (see 77 and/or 82) of the lower ring of the bearing.

Regarding Claim 8, Sakairi et al. discloses the device, wherein the upper bearing cap (2) further comprises an annular rib (21) extending axially towards (see figs. 1 and 3; the rib  extending, from the lower surface of the upper cap, axially downwards, i.e., towards the deflector flange, which is downwards from the lower surface of the upper cap, and therefore, also, at least a portion of the rib) an upper surface of the deflector flange (54) of the lower support cap (3) while remaining axially spaced apart (see figs. 1 and 3) from the deflector flange.

Regarding Claim 9, Sakairi et al. discloses the device, wherein the lower support cap (3) further comprises an annular rib (47) extending axially towards (see figs. 1 and 3) a radial portion (see 33) of the upper bearing cap (2) while remaining axially spaced apart (see figs. 1 and 3) from the radial portion, and wherein the annular rib (21) of the upper bearing cap radially surrounds (see fig. 1) the annular rib of the lower support cap.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakairi et al. (US 20150354629).
Regarding Claim 2, Sakairi et al. discloses the device, wherein the lower inclined surface (see 55) of the deflector flange (54) forms an angle (see figs. 1 and 3) with an axis (see, for example, O) of the device comprised (see fig. 1) between 45 and 65 degrees.
Alternatively, while it is clear from the drawings that the angle of the lower surface of the deflector flange of Sakairi et al. is comprised between 45 and 65 degrees, there is no explicit statement that the angle is exactly between 45 and 65 degrees.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the angle of the lower surface of the deflector flange of Sakairi et al. such that the angle was comprised between 45 and 65 degrees, as by doing so, the incline formed by the angle of the lower surface of the deflector flange would be better fitted (Par [0061]) to the outer skirt (see 24, 26), further preventing the ingress of dust and the like onto the sliding portions between the upper and lower caps (Par [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi et al. (US 20150354629) in view of Lepine et al. (US 20170261032).
Regarding Claim 5, Sakairi et al. discloses the device, comprising the radial protrusion (52) of the lower support cap (3), but does not disclose that the radial protrusion of the lower support cap has an upper inclined surface extending obliquely downwards.
Lepine et al. teaches a suspension thrust bearing device comprising an upper and lower support cap (3, 4), a bearing (5) arranged between the caps, and a radial protrusion (85) extending radially outwards from a radial portion (46, 80) and having a lower surface (see 85) that extends radially outwards (see fig. 1) from a lower surface of the radial portion delimiting a bearing surface for a suspension spring (2), wherein the radial protrusion of the lower support cap has an upper inclined surface (see fig. 1; the upper surface extended downwards and outwards from the center of the device) extending obliquely downwards.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the radial protrusion of the lower support cap of Sakairi et al. in view of the teachings of Lepine et al., such that the upper surface of the radial protrusion was inclined and extended obliquely downwards, as by doing so, the radial protrusion would be shaped so as to form a sealing deflector (Lepine et al.; Par [0080]) that would better prevent the ingress of dust and the like between the upper and lower caps.

Regarding Claim 10, Sakairi et al. discloses the device, wherein the upper bearing cap (2) comprises an inner skirt (10).
However, Sakairi et al. does not disclose that the inner skirt comprises a plurality of hooks able to interfere diametrically with hooks provided on the lower support cap.
Lepine et al. teaches a suspension thrust bearing device comprising an upper and lower support cap (3, 4), a bearing (5) arranged between the caps, and an inner skirt (31) disposed on the upper support cap comprising a plurality of hooks (34) able to interfere (Par [0060]) diametrically with hooks (44) provided on the lower support cap.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the upper and lower caps of Sakairi et al. in view of the teachings of Lepine et al., such that the inner skirt of the upper bearing cap comprised a plurality of hooks able to interfere with hooks provided on the lower support cap, as by doing so, the hooks would guarantee axial retention of the upper cap with the lower cap between which the rolling bearing is clamped (Lepine et al.; Par [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616